DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (apparatus) and Species A (embodiment of Fig 2-3 including an expansion seal (82) to seal the gap between the outer surface of the nozzle and the inner surface of the bath (30) in the reply filed on 11/29/2021 is acknowledged.
Upon further consideration of the art and [0144] of the instant specification,  the election of species requirement between species A-E, as set forth in the Office action mailed on 09/30/2021, is hereby withdrawn and claims 5-6, 10-11 directed to the unelected species are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. Note that the restriction requirement between invention group I of the apparatus and invention group II of the method is maintained. 
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (claim 4) or invention (claims 17-20), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“first restraint part” in claim 1, 8, 13-16 interpreted as a sealing part  [0055], a replacement part [0129], or a combination thereof [0144], or equivalents thereof.
“replacement part” in claim 2-7  interpreted as a gas supply and a gas suction [0130-0132] or equivalents thereof.
“sealing part” in claim 3, 7, 8, 12 interpreted as an expansion seal [0059], a liquid seal formed in a recess [0111], an elastic seal [0121], a plurality of elastic seals [0139], or equivalents thereof.
“second restraint part” in claim 7, 12-13 interpreted as a moveable lid [0066], a suction nozzle [0069], a purge nozzle [0070], or equivalents thereof.
an expansion seal [0059], a liquid seal formed in a recess [0111], .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2001/0004878 of Sakai et al., hereinafter Sakai, in view of JP H11-162817 of Nozaki et al., hereinafter Nozaki (citing machine translation provided herewith).
Regarding claim 1, Sakai teaches a substrate processing apparatus (abstract, Fig 1-3), comprising: a processing chamber (29 Fig 2-3 [0051]) in which a substrate is processed (W Fig 2-3 [0051-0055]) with a processing liquid; a nozzle (41 Fig 2-3 [0054]) having a discharge port (41a [0055]) from which the processing liquid is discharged, the discharge port being formed in a distal end portion of the nozzle (Fig 2 & 6); a nozzle bath (50 Fig 3 [0063]) including an accommodation chamber formed therein (52 Fig 4-5 [0063]), wherein the distal end portion of the nozzle is accommodated in the 
Regarding claim 2, Sakai teaches the first restraint part includes a replacement part (gas introduction nozzle 57a and discharge via drain 54 (note that [0065] teaches force evacuation with an exhaust unit which is a type of suction unit)) this is configured to replace the atmosphere in a gap formed between the nozzle bath and the nozzle in 
Regarding claim 3 and 8, Sakai teaches the first restraint part includes a sealing part (58 Fig 6) configured to seal the gap formed between the nozzle bath and the nozzle accommodated in the accommodation chamber of the nozzle bath (Fig 6) [0066].
Regarding claim 5, Sakai teaches a seal ring [0066] which is a type of elastic seal. Sakai teaches it is configured to be compressed by the nozzle bath and the nozzle to seal the gap (Fig 6, shown as positioned between the nozzle 41 and nozzle bath 50 and to be compressed by the lowering motion of the nozzle and the weight of the nozzle). Further, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use an elastic seal because Sakai demonstrates it supporting the nozzle weight (Fig 6).
Claim 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Nozaki as applied to claims 3 and 8 above, and further in view of WO2013-174716 of Rymann et al., hereinafter Rymann.
Regarding claim 4 and 9, Sakai in view of Nozaki remains as applied to claims 3 and 8 above. Sakai fails to teach an expansion seal for sealing the nozzle in the bath because Sakai teaches a seal ring (58 Fig 6). Addressing the same problem of sealing a nozzle to a containing structure to prevent contamination of the environment around the nozzle (p 1, ln 16-25), Rymann teaches that in place of an elastic O-ring type sealing ring (such at the type taught by Sakai), an inflatable (expansion) seal may be used because this design allows for easier insertion or removal of the nozzle from the container when the nozzle is continuously inserted and removed (Figs. 1a-2b, p1, ln 15-.
Claim 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Nozaki as applied to claims 3 and 8 above, and further in view of US Patent Application Publication 2011/0240601 of Hashizume et al., hereinafter Hashizume.
Regarding claim 6 and 11, Sakai in view of Nozaki remains as applied to claims 3 and 8 above. Sakai fails to teach a liquid seal for sealing the nozzle in the bath because Sakai teaches a seal ring (58 Fig 6). Addressing the same problem of sealing a nozzle (25 Fig 1) to a containing structure (chamber 2 having wall 6 Fig 1) to prevent contamination from the environment around [0088] and in the field of endeavor of liquid processing apparatuses (abstract), Hashizume teaches a liquid seal (Fig 3) between the nozzle structure (lid 7 Fig 3) and the container (chamber wall 6 Fig 3) [0014] and this includes a seal formation portion (recess 105 Fig 3). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Sakai to include using a liquid seal in place of the contact seal ring 58 because Hashizume teaches this provides a sufficient sealed state and avoids the emission of dust or reduction in sealability of contact seals [0014].
Claim 7, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Novaki as applied to claim 1, 3, 8  above, and further in view of JP 2000-033317 of Yabe, hereinafter Yabe (citing machine translation included herewith).
Regarding claim 7, 12, and 13, Sakai in view of Novaki remains as applied to claims 1, 3, and 8 from which these claims depend. Sakai fails to teach an outer bath and fails to teach a second restraint part. In the same field of endeavor of a liquid processing apparatus with a nozzle standby container [0001], Yabe teaches an outer bath (17 Fig 3 and 5 and abstract) disposed outside the nozzle bath (18 Fig 3 and 5) and including an intermediate chamber (17 Fig 3 and 5) formed therein to surround an entrance of the nozzle bath (surrounds entrance 16b Fig 3,5), wherein the nozzle is inserted into the nozzle bath and pulled out of the nozzle bath through the entrance (Fig 3 and 5); and a second restraint part (shutter 19 Fig 3 and 5) configured to restrain a gas from flowing between the outside of the outer bath and the inside of the nozzle bath (machine translation p6 bottom quarter). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include this structure on the nozzle bath of Sakai because Yabe teaches it provides a sealing structure for preventing vapor from escaping a nozzle bath (machine translation p6 bottom quarter).
Regarding claim 14, the combination remains as applied to claim 13 above. The second restraint part of Yabe as applied in the combination is a movable lid (shutter) to open and close the outer bath (Fig 3 and 5 (machine translation p6, middle of page).
Regarding claim 15 and 16, the combination remains as applied to claim 13 above. Sakai has taught a gas introduction nozzle (57a Fig 6, purge gas nozzle) and a 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716